            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JASON M. HIMMEL,                     :
         Petitioner                  :
                                     :            No. 1:18-cv-00784
           v.                        :
                                     :            (Judge Rambo)
SCI DALLAS, et al.,                  :
         Respondents                 :

                                ORDER

    AND NOW, on this 19th day of November 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1. Petitioner’s motion for relief form judgment (Doc. No. 9), is DEEMED
       withdrawn;

    2. Petitioner Jason M. Himmel’s petition for a writ of habeas corpus filed
       pursuant to 28 U.S.C. § 2254 (Doc. No. 1), is DENIED;

    3. No certificate of appealability shall issue, as Petitioner has failed to
       demonstrate “a substantial showing of the denial of a constitutional
       right,” 28 U.S.C. § 2253(c)(2); see also Miller-El v. Cockrell, 537 U.S.
       322, 335-36 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

    4. The Clerk of Court is directed to CLOSE this case.


                                      s/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge
